DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Urbano et al (Pub. No.: US 2012/0141002) in view of Specht et al (Pub. No.: US 2012/0057428)
Regarding claim 1, an ultrasound imaging system comprising: 
a multiple aperture ultrasound probe having a plurality of transmit transducer elements and a plurality of receive transducer elements [see 0041-0042];
Urbano et al disclose transmit control electronics (multiplexer control 212 include transmitters) configured to control transmission of ultrasound pulses from the transmit transducer elements of the probe [see 0038, 0043] by disclosing the multiplexer control function may be programmed to select the appropriate sub-aperture (transmit and/or receive), for example, for each transmit excitation and each image region [see 0043];
Urbano et al disclose receiver electronics (multiplexer control 212 include transmitters) configured to receive echo signals from the receive transducer elements corresponding to echoes of the ultrasound pulses [see 0038, 0043] by disclosing the multiplexer control function may be programmed to select the appropriate sub-aperture (transmit and/or receive), for example, for each transmit excitation and each image region [see 0043];
Urbano et al disclose a raw data memory (Memory buffer 224) in electronic communication with the receiver electronics [see 0045], the raw data memory containing a time (time interleaved) at which the at least one transmit element sent an ultrasound pulse, and a series of data points representing a magnitude (baseband data) of echoes from the ultrasound pulse [see 0057, 0073, 0122, 0126, 0123] by disclosing the data may be raw channel data acquired from echoes received by one or more transducer elements of an array [see 0073]; the first data may include at least one of image pixel data, channel data, echo signal data, baseband data (which implies magnitude, emphasis added), or non-beamformed data (which implies raw data, emphasis added) [see 0123] and data from multiple channels may be time interleaved into memory buffer 224 [see 0045] and disclose storing data from which the image may be derivable in a memory [see 0122, 0126].
Urbano et al don’t disclose digital data representing an identity of at least one transmit element.
Nonetheless, Specht et al disclose storing the determined position (relied on as the identity, emphasis added) in memory and retrieving the stored position during imaging or image processing [see 0014, 0168, 0202, 0204]. Specht et al disclose the updated position (relied on as the identity, emphasis added) data can be used during imaging, e.g., the stored data can be used as an input in an algorithm used to generate an image from a multiple aperture ultrasound imaging system and the stored coordinate table can be used in post-image processing, i.e., the stored data can be used to decode stored image data or raw echo data [see 0204].
Therefore, it is obvious to one skilled in the art at the time the invention was made and would have been motivated to combine Urbano et al and Specht et al by storing a digital data representing an identity of at least one transmit element; for further computation and analysis and improve the quality of ultrasound images [see 0204, Specht et al].

Regarding claim 2, Urbano et al don’t disclose wherein the digital data representing an identity of the at least one transmit element further comprises first/second/third, fourth, fifth data set comprising data describing coordinates of the at least one transmit element of a transmit aperture.
Nonetheless, Specht et al disclose first/second/third, fourth, fifth data set comprising data describing coordinates of the at least one transmit element of a transmit aperture [see 0096, 0099, 0156, 0168] by disclosing coordinates for the test element may be stored in a table of coordinates associated with the probe. These steps may then be repeated for each transducer element in each transducer array within a probe until the acoustic position of each element is determined and recorded in a table of coordinates [see 0168].
Specht et al disclose establishing a probe coordinate system relative to an element of the probe and the position can be determined relative to a Cartesian coordinate system [see 0013, 0099, 0150]. Specht et al disclose a calibrating system may be configured to identify the location of eachand every individual element in an ultrasound probe to a high degree of accuracy and precision [see 0096]. Specht et al disclose provide information describing the acoustic position of each transducer element in an array to within a distance of a fraction of a wavelength of ultrasound being used [see 0097]. Specht et al disclose the acoustic position of elements along the z axis may be stored in the calibration table along with x and y coordinates [see 0150].
Therefore, it is obvious to one skilled in the art at the time the invention was made and would have been motivated to combine Urbano et al and Specht et al by using first/second/third, fourth, fifth data set comprising data describing first transmitter coordinates of the at least one transmit element of a transmit aperture; to a high degree of accuracy and precision [see 0096, Specht et al].

Regarding claim 3, Urbano et al disclose wherein the digital data representing the series of data points representing the magnitude of echoes from the ultrasound pulse [see 0123] by disclosing the first
data may include at least one of image pixel data, channel data, echo signal data, baseband data (which implies magnitude, emphasis added) [see 0123]
Urbano et al disclose a second data set comprising a first series of ultrasound echo strings produced by the transmit aperture, each ultrasound echo string of the first series comprising a plurality of echo samples received by one of a plurality of receive elements of a first receive aperture [see 0041 - 0042].

Regarding claim 4, Urbano et al don’t disclose wherein the digital data representing an identity of the at least one transmit element further comprises third data set comprising data describing coordinates of the at least one transmit element of a transmit aperture.
Nonetheless, Specht et al disclose first/second/third, fourth, fifth data set comprising data describing coordinates of the at least one transmit element of a transmit aperture [see 0096, 0099, 0156, 0168] by disclosing coordinates for the test element may be stored in a table of coordinates associated with the probe. These steps may then be repeated for each transducer element in each transducer array within a probe until the acoustic position of each element is determined and recorded in a table of coordinates [see 0168].
Specht et al disclose establishing a probe coordinate system relative to an element of the probe and the position can be determined relative to a Cartesian coordinate system [see 0013, 0099, 0150]. Specht et al disclose a calibrating system may be configured to identify the location of each and every individual element in an ultrasound probe to a high degree of accuracy and precision [see 0096]. Specht et al disclose provide information describing the acoustic position of each transducer element in an array to within a distance of a fraction of a wavelength of ultrasound being used [see 0097]. Specht et al disclose the acoustic position of elements along the z axis may be stored in the calibration table along with x and y coordinates [see 0150].
Therefore, it is obvious to one skilled in the art at the time the invention was made and would have been motivated to combine Urbano et al and Specht et al by using third data set comprising data describing first transmitter coordinates of the at least one transmit element of a transmit aperture; toa high degree of accuracy and precision [see 0096, Specht et al].

Claims 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Urbano et al (Pub. No.: US 2012/0141002) in view of Specht et al (Pub. No.: US 2012/0057428) as applied to claim 2 above and further in view of Cai (US Pat: 6,508,770).
Regarding claim 5, Urbano et al and Specht et al don’t disclose a fourth data set comprising a second series of ultrasound echo strings produced by the transmit aperture, each ultrasound echo string of the second series comprising a plurality of echo samples received by one of a plurality of receive elements of a second receive aperture.
Nonetheless, Cai discloses a first set of data is obtained in act 40 and a second set of data is obtained in act 42. The sets of data are detected and combined in acts 44 and 46, respectively. Additional (which implies third, fourth, fifth, emphasis added) sets of data associated with different apertures may be obtained, detected and combined and the process is repeated for each scan line or a subset of scan lines [see column 6 lines 57-64].
Cai discloses two or more sets of data associated with different aperture positions are combined [see column 7 lines 18-22] and an image is generated from the combined data [see column 7 lines 33- 34]. Cai discloses speckle is reduced on the displayed image as a result of the combination of detected data associated with differently positioned apertures [see column 7 lines 37-39].
Therefore, it is obvious to one skilled in the art at the time the invention was made and would have been motivated to combine Urbano et al, Specht et al and Cai by using a fourth data set comprising a second series of ultrasound echo strings produced by the transmit aperture, each ultrasound echo string of the second series comprising a plurality of echo samples received by one of a plurality of receive elements of a second receive aperture; because speckle is reduced on the displayed imageas a result of the combination of detected data associated with differently positioned apertures [see column 7 lines 37-39, Cai].

Regarding claim 6, Urbano et al don’t disclose wherein the digital data representing an identity of the at least one transmit element further comprises fifth data set comprising data describing coordinates of the at least one transmit element of a transmit aperture.
Nonetheless, Specht et al disclose fifth data set comprising data describing coordinates of the at least one transmit element of a transmit aperture [see 0096, 0099, 0156, 0168] by disclosing coordinates for the test element may be stored in a table of coordinates associated with the probe. These steps may then be repeated for each transducer element in each transducer array within a probe until the acoustic position of each element is determined and recorded in a table of coordinates [see 0168].
Specht et al disclose establishing a probe coordinate system relative to an element of the probe and the position can be determined relative to a Cartesian coordinate system [see 0013, 0099, 0150]. Specht et al disclose a calibrating system may be configured to identify the location of each and every individual element in an ultrasound probe to a high degree of accuracy and precision [see 0096]. Specht et al disclose provide information describing the acoustic position of each transducer element in an array to within a distance of a fraction of a wavelength of ultrasound being used [see 0097]. Specht et al disclose the acoustic position of elements along the z axis may be stored in the calibration table along with x and y coordinates [see 0150].
Therefore, it is obvious to one skilled in the art at the time the invention was made and would have been motivated to combine Urbano et al and Specht et al by using fifth data set comprising data describing first transmitter coordinates of the at least one transmit element of a transmit aperture; toa high degree of accuracy and precision [see 0096, Specht et al].

Claims 7-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Urbano et al (Pub. No.: US 2012/0141002) in view of Specht et al (Pub. No.: US 2012/0057428) as applied to claim 2 above and further in view of Cai (US Pat: 6,508,770) as applied to claim 6 above and further in view of Ustuner et al (Pub. No.: US 2004/0006266).
Regarding claims 7-13, Urbano et al and Specht et al don’t disclose at least one parameter of the first set of beamforming parameters having a value different than a value used during an imaging session in which the second and fourth data were captured.
Nonetheless, Ustuner et al disclose adjusting at least one beamforming parameter to forma second set of beamforming parameters [see 0025]. Ustuner et al disclose each set of data is acquired and processed responsive to a different set of imaging parameters and the imaging parameter sets differ in at least one parameter, such as array position, temporal frequency response or transmit focal depth, so that the images formed using these data sets have, either laterally or axially, different spatial spectra [see abstract, 0051].
Therefore, it is obvious to one skilled in the art at the time the invention was made and would have been motivated to combine Cai and Ustuner et al by adjusting at least one beamforming parameter to form a second set of beamforming parameters and beamforming the second data set using the second set of beamforming parameters to produce a second set of images of the target object; so that the images formed using these data sets have, either laterally or axially, different spatial spectra [see abstract, 0051, Ustuner et al].

Claim 14 is rejected under pre-AlA35 U.S.C. 103(a) as being unpatentable over Urbano et al (Pub. No.: US 2012/0141002) in view of Specht et al (Pub. No.: US 2012/0057428) as applied to claim 1 above and further in view of Amemiya (Pub. No.: US 2012/0140595).
Regarding claim 14, Urbano et al disclose retrieve echo data from the raw data memory [see 0045] and form images from the retrieved echo data [see 00120083, 0122, 0126, 0129]. Urbano et al disclose input buffer 312 may be capable of storing up to approximately two frames of data, for example, and may operate in a "ping-pong" fashion whereby a previously received frame of data is processed by pixel former 322 while a new incoming frame is written to another page of memory in input buffer 312 [see 0057].
Urbano et al and Specht et al don’t explicitly mention the beamformer being configured to retrieve echo data from the raw data memory.
Nonetheless, Amemiya discloses digital receiving data (raw data). The receiving data are stored in the raw data memory 34 by the receiving control unit 33 [see 0043]. Amemiya discloses the beamformer being configured to retrieve echo data from the raw data memory [see fig 1, 0044].
Therefore, it is obvious to one skilled in the art at the time the invention was made and would have been motivated to combine Urbano et al, Specht et al and Amemiya by having the beamformer being configured to retrieve echo data from the raw data memory; in order to ensure that updated data is constantly available; thereby, improving the quality of ultrasound images generated.

Claims 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Specht et al (Pub. No.: US 2012/0057428) in view of Willsie (Pub. No.: US 2009/0015665)
Regarding claim 15, 17, Specht et al disclose an ultrasound image-processing computing device, comprising:
a processor [see 0101, 0172, 0184, 0204];
Specht et al disclose a second non-volatile memory device containing ultrasound echo data associated with a transmit aperture containing transducer element location data defining an acoustic position of transmit transducer elements of the transmit aperture relative to receive transducer elements of a receive aperture [see 0014, 0168, 0202, 0204] by disclosing storing the determined position (relied on as the identity, emphasis added) in memory and retrieving the stored position during imaging or image processing [see 0014, 0168, 0202, 0204].
Specht et al disclose retrieve the ultrasound echo data from the second memory device [see 0012, 0014, claim 17]. Specht et al disclose form images by beamforming the echo data based on the transducer element location data [see 0204] by disclosing the updated position (relied on as the identity, emphasis added) data can be used during imaging, e.g., the stored data can be used as an input in an algorithm used to generate an image from a multiple aperture ultrasound imaging system and the stored coordinate table can be used in post-image processing, i.e., the stored data can be used to decode stored image data or raw echo data [see 0204].
Specht et al may not explicitly mention a first non-volatile memory device containing process code; and execute the process code in the first non-volatile memory device to retrieve the ultrasound echo data from the second memory device
Nonetheless, Willsie discloses execute the process code in the first non-volatile memory device to retrieve the ultrasound echo data from the second memory device [see 0022, 0047] by disclosing two memories operate in a ping-pong fashion to store data from elements and read data out for beamforming. Each memory stores element data for an entire scan and/or transmit/receive event. As one memory is storing, the other memory is outputting. By reading data out of the memory from selected memory locations, data associated with different amounts of delay is provided [see 0022] and form images by beamforming the echo data [see 0028-0029].
Therefore, it is obvious to one skilled in the art at the time the invention was made and would have been motivated to combine Specht et al and Willsie by using a first non-volatile memory device containing process code; and execute the process code in the first non-volatile memory device to retrieve the ultrasound echo data from the second memory device; in order to have two memories operate in a ping-pong fashion to store data from elements and read data out for beamforming [see 0022, Willsie] to allow new data to fill the second memory device while previously acquired data is read from memory.

Regarding claim 16, Specht et al disclose wherein the device is not (by being remote, emphasis added) electronically or physically connected to an ultrasound probe containing the transmit aperture and the receive aperture [see 0199].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/Primary Examiner, Art Unit 3793